Title: From Benjamin Franklin to Vergennes, 6 November 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy Novr. 6. 1782.
I wonder much that your Excellency has received no Letters by our Packet Boat. There were some for M. De Castries & M. de Segur. I enclose what News I have which is not in the News papers. Those will have informed you of the Unhappy Loss of the Eagle, and saving of the Money &ca.
I am with great Respect Sir, Your Excellency’s most obedient & most humble Sert.
B Franklin
His Exy le Cte. de Vergennes.
 
Notation: M. De R.
